Per Curiam.

The defendants have by affidavit negatived any intentional disrespect to, or contempt of this court, or any intention to influence or affect the course of justice in the decision of the cause in question. They have declared, that the only object or intention of the resolutions was to influence the election of a governor. Under these circumstances, and as it appears, that the first impropriety was on the part of the plaintiff, in appealing to the public, in regard to the subject matter of his suit, at the time when he had commenced it, we do not consider, that this case calls for any further proceeding on the part of the court. The facts charged amount only to a constructive contempt, and the parties having completely purged themselves by oath, of any intention to commit one, we do not think it requisite to grant an attachment. The issuing of an attachment is always a matter of discretion in the court, and under the circumstances of the case, public justice does not require our interposition, though we may condemn the publication in question.
Tompkins, J. gave no opinion.
Rule refused.